 
Exhibit 10.02
 
NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
FREEDOM HOLDING CORP. 2018 EQUITY INCENTIVE PLAN
 
 
THIS AGREEMENT is made as of ________       , 20__, between Freedom Holding
Corp., a Nevada corporation (the “Company”), and ____________________
(the “Optionee”).
 
WHEREAS, the Company has adopted the Freedom Holding Corp. 2018 Equity Incentive
Plan (the “Plan”) in order to provide additional incentive to certain employees,
consultants, directors and officers of the Company and its Subsidiaries; and
 
WHEREAS, the Board has determined to award to the Optionee the right and option
to purchase shares of the Company’s Common Stock, par value $0.001 per share
(the “Common Stock”) subject to restrictions stated herein (the “Option”) to
encourage the Optionee’s efforts toward the continuing success of the Company.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.
Nonqualified Stock Option
 
The Option is not intended to qualify as an incentive stock option under the
provisions of Section 422 of the Internal Revenue Code of 1986, as amended, or
its predecessor (the “Code”).
 
2.
Grant of Nonqualified Stock Option.
 
The Company hereby awards to Optionee an option to purchase ________ shares of
Common Stock of the Company (the “Award”) on the following terms:
 
2.1 ____________ __, 20__, is the date of grant of the Option (“Date of Award”).
 
2.2 The purchase price of the shares of Common Stock subject to the Option shall
be $__.__ per share (the “Exercise Price”).
 
3. Restrictions on Exercise
 
Subject to the Optionee’s continued employment with the Company or its
Subsidiaries, the Option shall be exercisable as follows:
 
3.1         One-______ (1/_) of the shares of Common Stock issued subject to the
Option (rounded down to the nearest whole Share, if necessary) shall become
exercisable on each of the first _______ (_) anniversaries of the Date of Grant.
 
 
-1-

 
 
4. Effect of Certain Terminations of Employment.
 
Notwithstanding Section 3, in the event of (i) the termination of the Optionee’s
employment with the Company or its Subsidiaries (A) as a result of the
Optionee’s death (B) by the Company due to the Optionee’s total and permanent
disability, as determined by the Board (“Disability”), or (C) by the Company not
for cause, or (ii) the occurrence of a Corporate Control (as defined in the
Plan), the Option shall be deemed to be fully (100%) vested and exercisable as
of immediately prior to the Optionee’s death, Disability, termination by the
Company not for cause, or the Corporate Change.
 
5. Term of Option
 
The unexercised portion of the Option shall automatically and without notice
terminate and become null and void at the earlier of (a) the tenth anniversary
of the Date of Grant and (b) the earliest applicable time specified in Section
6.
 
6. Termination of the Option
 
Any unexercised portion of the Option shall automatically and without notice
terminate and become null and void at the time of the earliest to occur of the
following:
 
6.1         The termination of the Optionee’s employment with the Company or its
Subsidiaries if the Optionee’s employment is terminated by the Company or its
Subsidiaries for cause or by Optionee for any reason. For purposes of this
Agreement, “cause” shall mean, (i) on account of fraud, embezzlement or other
unlawful or tortious conduct, whether or not involving or against the Company or
any affiliate, (ii) for violation of a policy of the Company or any affiliate,
or (iii) for serious and willful acts or misconduct detrimental to the business
or reputation of the Company or any affiliate;
 
6.2         The termination of Optionee’s employment with the Company or its
Subsidiaries for any reason other than as provided in Section 6.1, 6.3, 6.4, 6.5
6.6 or 6.7; provided, however, that the portion of the Option granted to such
Optionee which was exercisable immediately prior to such termination may be
exercised until the earlier of (i) 30 days after Optionee’s termination of
employment or (ii) the date on which such Option terminates or expires in
accordance with the provisions of this Agreement (other than this Section 6);
 
6.3         The termination of Optionee’s employment with the Company or its
Subsidiaries by reason of the Optionee’s death, or if the Optionee’s employment
terminates in the manner described in Section 6.2 and the Optionee dies within
such period for exercise provided for herein; provided, however, that any
unvested portion of the Option shall vest upon the Optionee’s death and any
unexercised portion of the Option shall become exercisable by the Optionee's
executors or administrators, as provided in Section 10, or by the person to whom
the Option passes (the Optionee’s “Beneficiary”) under such Optionee’s will (or,
if applicable, pursuant to the laws of descent and distribution) until the
earlier of (i) one year after the Optionee's death or (ii) the date on which
such Option terminates or expires in accordance with the provisions of this
Agreement (other than this Section 6);
 
 
-2-

 
 
6.4         The termination of Optionee’s employment with the Company or its
Subsidiaries by reason of total and permanent disability as determined by the
Company’s Board (“Disability”); provided, however, that any unvested portion of
the Option shall vest upon determination of Disability by the Company’s Board,
and any unexercised portion of the Option shall become exercisable by the
Optionee until the earlier of (i) one year after Optionee’s termination or (ii)
the date on which such Option terminates or expires in accordance with the
provisions of this Agreement (other than this Section 6);
 
6.5         The termination of the Optionee’s employment with the Company not
for cause, provided, however, that any unvested portion of the Option shall vest
upon such termination and any unexercised portion of the Option shall become
exercisable by the Optionee until the earlier of (i) one year after Optionee’s
termination or (ii) the date on which such Option terminates or expires in
accordance with the provisions of this Agreement (other than this Section 6);
 
6.6         The occurrence of a Corporate Change (as defined in the Plan);
provided, however, that the portion of the Option which remains outstanding and
unexercised immediately prior to such Corporate Change immediately vest and
shall be exercisable until the earlier of the date described in Section 5 and
the first anniversary of the Corporate Change; or
 
6.7          The commission by the Optionee of an Act of Misconduct prior to
such vesting. For purposes of this Agreement, an “Act of Misconduct” shall mean
the occurrence of one or more of the following events: (x) the Optionee uses for
profit or discloses to unauthorized persons, confidential information or trade
secrets of the Company or any of its Subsidiaries, (y) the Optionee breaches any
contract with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Optionee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of Optionee’s employment with, or status as a
director to, the Company or any of its Subsidiaries.
 
7. Exercise of Option
 
The Option shall be exercised by the Optionee (or by the Optionee’s Beneficiary,
as provided in Section 6, or by the Optionee’s executors or administrators, as
provided in Section 10), subject to the provisions of the Plan and of this
Agreement, as to all or part of the shares of Common Stock covered hereby, as to
which the Option shall then be exercisable, by the giving of written notice of
such exercise to the Company at its principal business office, accompanied by
payment of the full purchase price for the shares being purchased.  Payment of
such purchase price shall be made by cash or by check payable to the Company.
 
The Company shall cause certificates for the shares so purchased to be delivered
to the Optionee or the Optionee's Beneficiary, executors or administrators, as
applicable, against payment of the purchase price, as soon as practicable
following the Company's receipt of the notice of exercise.
 
 
-3-

 
 
8. No Stockholder Rights
 
Neither the Optionee nor the Optionee’s Beneficiary, executors or administrators
shall have any of the rights of a stockholder of the Company with respect to the
shares subject to the Option until a certificate or certificates for such shares
shall have been issued upon the exercise of the Option.
 
9. Restrictions on Transfer
 
The Option shall not be transferable by the Optionee other than to the
Optionee's Beneficiary, executors or administrators by will or the laws of
descent and distribution, and during the Optionee's lifetime shall be
exercisable only by the Optionee. Any attempt to transfer or otherwise dispose
of the Option in contravention of the restrictions set forth herein shall be
null and void and without effect.
 
10. Exercisability in the Event of Optionee’s Death           
 
In the event of the Optionee's death, the Option shall thereafter be exercisable
(to the extent otherwise exercisable hereunder) only by the Optionee's
Beneficiary, executors or administrators.
 
11. Changes in Capital Structure   
 
The terms and conditions of the Option, including the number of shares and the
class or series of capital stock which may be delivered upon exercise of the
Option and the purchase price per share, are subject to adjustment as provided
in Section 7 of the Plan.
 
12. Optionee’s Representations, Warranties and Covenants
 
12.1 Optionee represents and warrants that he or she is acquiring the Option
and, when vested and exercised, the Common Stock underlying the Option, solely
for his or her own account for investment and not with a view to, or for sale in
connection with, any distribution thereof. Optionee agrees that he or she will
not, directly or indirectly, offer, transfer, sell, pledge, hypothecate or
otherwise dispose of the Option or any Common Stock received upon exercise of
the Option (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of any Shares of Restricted Stock), or any interest therein or any
rights relating thereto, except in compliance with the Securities Act of 1933,
as amended (the “Securities Act”), and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) thereunder, and in
compliance with all applicable state or non-U.S. securities or “blue sky” laws.
Optionee further understands, acknowledges and agrees that none of the Options,
our upon exercise, the shares of Common Stock underlying the Options, may be
transferred, sold, pledged, hypothecated or otherwise disposed of unless such
disposition is in compliance with the applicable provisions of the Plan and this
Agreement.
 
 
-4-

 
 
12.2  Optionee acknowledges that any certificate evidencing the Options shall
bear the following legend prior to the lapse of any outstanding restrictions
 
THIS OPTION IS SUBJECT TO THE TERMS AND CONDITIONS, INCLUDING FORFEITURE
PROVISIONS AND RESTRICTIONS AGAINST TRANSFER (THE “RESTRICTIONS”), CONTAINED IN
THE FREEDOM HOLDING CORP. 2018 EQUITY INCENTIVE PLAN, AND ANY AGREEMENTS ENTERED
INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY. ANY ATTEMPT TO DISPOSE OF
THIS OPTION IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE,
ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID
AND WITHOUT EFFECT.
 
12.3  Optionee represents and warrants that, as of the date hereof, he or she is
an officer, employee or director of the Company or a Subsidiary.
 
12.4 Optionee agrees that the obligation of the Company to issue shares upon the
exercise of the Option shall also be subject, as a condition precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended
and the Securities Exchange Act of 1934, as amended, state securities or
corporation laws, rules and regulations under any of the foregoing and
applicable requirements of any securities exchange upon which the Company's
securities shall be listed.
 
13. No Advice Regarding Award.
 
Optionee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice Optionee may determine is needed
or appropriate with respect to the Award (including, without limitation, to
determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Award, the advantages and disadvantages of making an election
under Section 83(b) of the U.S. Internal Revenue Code with respect to the Award,
and the process and requirements for such an election). Neither the Company nor
any of its officers, directors, affiliates or advisors makes any representation
(except for the terms and conditions expressly set forth in this Agreement) or
recommendation with respect to the Award or the making of an election under
Section 83(b) of the Code with respect to the Award. In the event the Optionee
desires to make an election under Section 83(b) of the Code with respect to the
Award, it is the Optionee’s sole responsibility to do so timely. Except for the
withholding rights set forth in Section 16 below, the Optionee is solely
responsible for any and all tax liability that may arise with respect to the
Award.
 
14. Waiver of Repurchase Option and Right of First Refusal.
 
The parties hereby waive any Repurchase Option or Right of First Refusal to
which the Company may be entitled pursuant to Section 6.7 of the Plan.
 
 
-5-

 
 
15. Optionee Bound by the Plan
 
The Option has been granted subject to the terms and conditions of the Plan, a
copy of which has been provided to the Optionee and which the Optionee
acknowledges having received and reviewed.  Any conflict between this Agreement
and the Plan shall be decided in favor of the provisions of the Plan.  Any
conflict between this Agreement and the terms of a written employment agreement
for the Optionee that has been approved, ratified or confirmed by the Board
shall be decided in favor of the provisions of such employment
agreement.  Capitalized terms used but not defined in this Agreement shall have
the meanings given to them in the Plan.  This Agreement may not be amended in
any manner adverse to the Optionee except by a written agreement executed by the
Optionee and the Company.
 
16. Consent to Electronic Delivery
 
By executing this Agreement, the Optionee hereby consents to the electronic
delivery of prospectuses, annual reports and other information required to be
delivered by Commission rules.  This consent may be revoked in writing by the
Optionee at any time upon three business days’ notice to the Company, in which
case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Optionee.
 
17. Withholding of Taxes     
 
The Company or any Subsidiary employing the Optionee has the authority and the
right to deduct or withhold, or require the Optionee to remit to the Company or
its Subsidiary, as applicable, an amount sufficient to satisfy federal, state,
and local income and employment taxes (including the Optionee’s FICA obligation,
or similar obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Option (or any portion
thereof).  The withholding requirement may be satisfied, in whole or in part, at
the election of the Optionee by withholding from the shares of Common Stock
otherwise issuable upon the exercise of the Option (or portion thereof) that
number of shares having an aggregate fair market value (as defined in the Plan)
on the date of the withholding equal to the minimum amount (and not any greater
amount) required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes.  The obligations of the Company under
this Agreement will be conditional on such payment or arrangements, and the
Company, and, where applicable, its Affiliates, will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Optionee.
  
18. Notices
 
Notices and communications under this Agreement must be in writing and either
personally delivered or sent by registered or certified mail, return receipt
requested, postage prepaid.  Notices to the Company must be addressed to Freedom
Holding Corp., Office 1704, 4B Building, “Nurly Tau” BC, 17 Al Farabi Ave,
Almaty, Kazakhstan 050059, Attn. Evgeny Ler, Chief Financial Officer, or any
other address designated by the Company in a written notice to the
Optionee.  Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.
 
 
-6-

 
 
19. Compliance with Section 409A of the Code
 
If any provision of this Agreement could cause the application of an accelerated
or additional tax under Section 409A of the Code upon the vesting or exercise of
the Option (or any portion thereof), such provision shall be restructured, to
the minimum extent possible, in a manner determined by the Company (and
reasonably acceptable to the Optionee) that does not cause such an accelerated
or additional tax (including, if applicable, by increasing the purchase price of
the shares of Common Stock subject to the Option to the reflect the “fair market
value” of share of Common Stock on the Date of Grant, within the meaning of
Section 409A of the Code and any Treasury Regulations or other IRS guidance
promulgated thereunder).
 
20. No Right to Continued Employment
 
This Award does not constitute an employment contract.  Nothing herein shall
confer upon the Optionee the right to continue to serve as a director or officer
to, or to continue as an employee or service provider of, the Company or any of
its Affiliates for the length of the vesting schedule set forth in Section 3 or
for any portion thereof.
 
21. Modification of Agreement.
 
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 
22. Severability.
 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
23. Governing Law.
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Utah without giving effect to the
conflicts of laws principles thereof.
 
24. Successors in Interest.
 
This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Optionee’s
legal representatives. All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be binding upon the Optionee’s
heirs, executors, administrators and successors.
 
25. Resolution of Disputes.
 
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Board. Any determination made hereunder shall be
final, binding and conclusive on the Optionee, the Optionee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.
 
 
-7-

 
 
26. Entire Agreement.
 
This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Optionee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.
 
27. Headings.
 
The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.
 
28. Counterparts.
 
This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.
 
 
 
FREEDOM HOLDING CORP.
 
 
 
By:
 
 
 
Timur Turlov, Chief Executive Officer
 
 
 
 
OPTIONEE
 
 
 
By:
 
 
Name:
 

 
 
 
 
 
 
 
-8-
